DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is in response to the Amendments and Arguments filed on 11 October 2021. Claims 1, 3-6, 8-11, 13-16, and 18-20 are pending and have been examined. The Applicants’ amendment and remarks have been carefully considered, but they moot in view of new grounds for rejection. Hence, this Action has been made FINAL. 
All previous objections and rejections directed to the Applicant’s disclosure and claims not discussed in this Office Action have been withdrawn by the Examiner.

Response to Amendments and Arguments
The applicant’s arguments and remarks have been carefully considered but are moot in view of new grounds for rejection. The amendment which necessitates new grounds (Lim et al.) is “determining relevance of topics associated with the user; determining an excerpted amount of the communication to present on the display screen based on the relevance of topics 
With respect to claim 1 and the other independent claims, the examiner further notes that there is no connection in the claim limitations which describe capturing and using image data (second and third limitations) and those claim limitations which 


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 5, 11, and 15 are rejected under pre-AIA  35 U.S.C. 103(a) as being obvious over US 20130226559, hereinafter referred to as Lim et al., in view of US 2006002962, hereinafter referred to as Fujimatsu et al.

Regarding claim 1 (Currently Amended), Lim et al. discloses a computer-implemented method, comprising: 

receiving, by a computing device, a communication including text that is presentable on a display screen of the computing device (“FIG. 6 is a diagram illustrating the results of the collection and extraction of similar sentences from relevant documents in the method of providing Internet documents based on a subject of interest to a user in accordance with an embodiment of the present invention, and FIG. 7 is a diagram illustrating a screen that provides a set of clustered similar sentences to a user terminal in the method of providing Internet documents based on a subject of interest to a user in accordance with an embodiment of the present invention,” Lim et al., para [0049]. The user terminal is a display screen. See also Lim et al., figs. 6 and 7.); 

determining relevance of topics associated with the user (“FIG. 6 is a diagram illustrating the results of the collection and extraction of similar sentences from relevant documents in the method of providing Internet documents based on a subject of interest to a user in accordance with an embodiment of the present invention, and FIG. 7 is a diagram illustrating a screen that provides a set of clustered similar sentences to a user terminal in the method of providing Internet documents based on a subject of interest to a user in accordance with an embodiment of the present invention,” Lim et al., para [0049]. Here, the subject of interest is equivalent to relevance of topics.); 

determining an excerpted amount of the communication to present on the display screen based on the relevance of topics FIG. 6 is a diagram illustrating the results of the collection and extraction of similar sentences from relevant documents in the method of providing Internet documents based on a subject of interest to a user in accordance with an embodiment of the present invention, and FIG. 7 is a diagram illustrating a screen that provides a set of clustered similar sentences to a user terminal in the method of providing Internet documents based on a subject of interest to a user in accordance with 

presenting the excerpted amount of the communication on the display screen (“FIG. 6 is a diagram illustrating the results of the collection and extraction of similar sentences from relevant documents in the method of providing Internet documents based on a subject of interest to a user in accordance with an embodiment of the present invention, and FIG. 7 is a diagram illustrating a screen that provides a set of clustered similar sentences to a user terminal in the method of providing Internet documents based on a subject of interest to a user in accordance with an embodiment of the present invention,” Lim et al., para [0049]. Here, the sentences are the excerpted amount of the communication and the terminal is the display screen.).

Lim et al., though, does not disclose capturing, by a camera of the computing device, image data of a field of view of the camera; or determining, from the image data, that an identity of a 
Fujimatsu et al. is cited to disclose capturing, by a camera of the computing device, image data of a field of view of the camera (“Image pickup unit 2 can be a photography device such as a well-known CCD camera,” Fujimatsu et al., para [0064]. See also, Fujimatsu et al., fig. 2.);

determining, from the image data, that an identity of a In FIG. 1, authentication system 30 according to the first embodiment of the present invention is provided with image pickup unit 2 which captures an image containing an eye area (hereinafter, the "eye image") of user-to-be-authenticated 21,” Fujimatsu et al., para [0063].). Fujimatsu et al. benefits Lim et al. by allowing the device of Lim et al. to only be accessed by an authorized user (Fujimatsu et al., para [0063]). Therefore, it would be obvious for one skilled in the art to combine the teachings of Lim et al. with those of Fujimatsu et al. to improve the security of Lim et al.   

As to claim 11, device claim 11 and method claim 1 are related as method and device of using the same, with each claimed element’s function corresponding to the method step. Accordingly claim 11 is similarly rejected under the same rationale as applied above with respect to method claim. Also, Lim et al., para [0075], [0108] and fig. 9, teach processor, memory, CRM, and instructions.

Claims 2 and 12 cancelled.

Regarding claim 5 (Previously Presented), Lim et al., as modified by Fujimatsu et al., discloses the computer-implemented method of claim 1, further comprising: activating a detection mode of the camera in response to detecting a movement of the computing device from at least one of a first position or a first orientation to at least one of a second position or a second orientation (“User-to-be-authenticated 21 photographs one of his/her eye while moving image pickup unit 2, and at the same time, looks at display image 50 on display unit 12 with the other eye,” Fujimatsu et al., para [0068]. And, “In authentication system 30 according to the first embodiment of the present invention, user-to-be-authenticated 21 can move image pickup unit 2, while looking at display image 50 on display unit 12, in other words, while using display image 50 as a guide,” Fujimatsu et al., para [0070].).  

As to claim 15, device claim 15 and method claim 5 are related as method and device of using the same, with each claimed element’s function corresponding to the method step. Accordingly claim 15 is similarly rejected under the same rationale as applied above with respect to method claim. Also, Lim et al., para [0075], [0108] and fig. 9, teach processor, memory, CRM, and instructions.


Claims 4 and 14 are rejected under pre-AIA  35 U.S.C. 103(a) as being obvious over US 20130226559, hereinafter referred to as Lim et al., in view of US 2006002962, hereinafter referred to as Fujimatsu et al., and further in view of US 20110161795, hereinafter referred to as Bellwood et al.

Regarding claim 4 (Previously Presented), Lim et al. discloses the computer-implemented method of claim 1, but not further comprising: presenting one or more excerpted communications from each of a plurality of applications on the display screen.  

Bellwood et al. is cited to disclose presenting one or more excerpted communications from each of a plurality of applications on the display screen (“A representation of the open document is displayed to a user (block 305). For example, a link to the open document can be displayed on the task bar. As another example, the open document can be displayed in drop down menus of running applications. The representation can contain text to help the user identify the open document. For example, a file name can be displayed if the open document has been saved. As another example, an excerpt of document text can be displayed if the open document has not been saved,” Bellwood et al., para [0030]. Thus, the operating system has been extended to allow open documents to be automatically transferred from one application to another.). Bellwood et al. benefits Lim et al. by allowing to transfer an open document from one application to another without saving the open document (Bellwood et al., para [0030]). Therefore, it would be obvious for one skilled in the art to combine the teachings of Lim et al. with those of Bellwood et al. to aid the user’s efficiency.

As to claim 14, device claim 14 and method claim 4 are related as method and device of using the same, with each claimed element’s function corresponding to the method step. Accordingly claim 14 is similarly rejected under the same rationale as applied above with respect to method claim. Also, Lim et al., para [0075], [0108] and fig. 9, teach processor, memory, CRM, and instructions.


Claims 3, 6, 13, and 16 are rejected under pre-AIA  35 U.S.C. 103(a) as being obvious over US 20130226559, hereinafter referred to as Lim et al., in view of US 2006002962, hereinafter referred to as Fujimatsu et al., and further in view of US 20120288139, hereinafter referred to as Singhar. 

Regarding claim 3 (Previously Presented), Lim et al. discloses the computer-implemented method of claim 1, but not further comprising: presenting a plurality of excerpted communications from a same application on the display screen.

The active portion may also be inferred from text that is being added to a displayed document by user inputs on a keyboard or a location on the screen of the inputs. The non-active portion of a display may be determined as those portions not in the active portion,” Singhar, para [0035]. And, “In block 602, the processor 131 receives data that a window is being used, such as a window to enter text, or a cursor is positioned within the window, or a touch screen input that is located in a window. The window may be located as an active or top window among other windows that are unused,” Singhar, para [0066]. Thus, a document (excerpted communications) may be placed within the top (i.e., active) window/application on the display screen.). Singhar benefits Lim et al. by providing a power consumption savings in the backlight resulting in the user being able to use the mobile device for an extended period of time, which is advantageous (Singhar, para [0003]). Therefore, it would be obvious for one skilled in the art to combine the teachings of Lim et al. with those of Singhar to improve the power consumption of Lim et al..

As to claim 13, device claim 13 and method claim 3 are related as method and device of using the same, with each claimed element’s function corresponding to the method step. Accordingly claim 13 is similarly rejected under the same rationale as applied above with respect to method claim. Also, Lim et al., para [0075], [0108] and fig. 9, teach processor, memory, CRM, and instructions.



Regarding claim 6 (Currently Amended), Lim et al., as modified by Fujimatsu et al., discloses the computer-implemented method of claim 1, but not further comprising: adjusting a power level of the display screen based at least on a gaze of the 

Singhar is cited to disclose adjusting a power level of the display screen based at least on a gaze of the Singhar benefits Lim et al. by providing a power consumption savings in the backlight resulting in the user being able to use the mobile device for an extended period of time, which is advantageous (Singhar, para [0003]). Therefore, it would be obvious for one skilled in the art to combine the teachings of Lim et al. with those of Singhar to improve the power consumption of Lim et al..

As to claim 16, device claim 16 and method claim 6 are related as method and device of using the same, with each claimed element’s function corresponding to the method step. Accordingly claim 16 is similarly rejected under the same rationale as applied above with respect to method claim. Also, Lim et al., para [0075], [0108] and fig. 9, teach processor, memory, CRM, and instructions.


Claims 7 and 17 cancelled.

Claims 8 and 18 are rejected under pre-AIA  35 U.S.C. 103(a) as being obvious over US 20130226559, hereinafter referred to as Lim et al., in view of US 2006002962, hereinafter referred to as Fujimatsu et al., and further in view of US 20120022872, hereinafter referred to as Gruber et al.

Regarding claim 8 (Previously Presented), Lim et al., as modified by Fujimatsu et al., discloses the computer-implemented method of claim 1, but not further comprising: translating voice data to the communication including text.

Gruber et al. is cited to disclose translating voice data to the communication including text (“The spoken input is converted to text, using any well known speech-to-text algorithm or system. Speech-to-text functionality can reside on device 60 or on a server,” Gruber et al., para [0161].). Gruber et al. benefits Lim et al. by allowing hands-free interaction with the device (Gruber et al., para [0161]). Therefore, it would be obvious for one skilled in the art to combine the teachings of Lim et al. with those of Gruber et al. to enhance the user interaction with the device of Lim et al.   

As to claim 18, device claim 18 and method claim 8 are related as method and device of using the same, with each claimed element’s function corresponding to the method step. Accordingly claim 18 is similarly rejected under the same rationale as applied above with respect to method claim. Also, Lim et al., para [0075], [0108] and fig. 9, teach processor, memory, CRM, and instructions.


Claims 9 and 19 are rejected under pre-AIA  35 U.S.C. 103(a) as being obvious over US 20130226559, hereinafter referred to as Lim et al., in view of US 2006002962, hereinafter referred to as Fujimatsu et al., and further in view of US 20070220010, hereinafter referred to as Ertugrul.

Regarding claim 9 (Currently Amended), Lim et al., as modified by Fujimatsu et al., discloses the computer-implemented method of claim 1, but not further comprising: presenting a plurality of excerpted communications in a sequence based on past relevance to the 

Ertugrul is cited to disclose presenting a plurality of excerpted communications in a sequence based on past relevance to the the order that the content is presented, the size of the text, the proportion of text, images, video, and/or audio provided, and the content itself may be varied to better accommodate the user’s preferences as predicted from past behavior,” Ertugrul, para [0088].). Ertugrul benefits Lim et al. by providing targeted content delivery (Ertugrul, Abstract). Therefore, it would be obvious for one skilled in the art to combine the teachings of Lim et al. with those of Ertugrul to provide the user with content with better customized content delivery. 

As to claim 19, device claim 19 and method claim 9 are related as method and device of using the same, with each claimed element’s function corresponding to the method 


Claims 10 and 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being obvious over US 20130226559, hereinafter referred to as Lim et al., in view of US 2006002962, hereinafter referred to as Fujimatsu et al., and further in view of US 20140070080, hereinafter referred to as Ruh.

Regarding claim 10 (Previously Presented), Lim et al., as modified by Fujimatsu et al., discloses the computer-implemented method of claim 1, but not further comprising:  Page 3 of 7

detecting an amount of ambient light in an environment of the computing device; and 

activating a dark mode for presenting content on the display screen based on the amount of ambient light.  

Ruh is cited to disclose 70909645.1Appl. No. 16/459,606



detecting an amount of ambient light in an environment of the computing device (“There are a variety of possible uses of a light sensor. For example, the light sensor may be used with a proximity sensor to determine when a device is placed in a pocket to cause the device to be set in vibrate mode only or vibrate mode with audible ringing. In another example, in response to a light sensor determining that the ambient light is very low, and optionally in response to a user having set the device to visibly light up to show an incoming call when the ambient light  is very low, the device may automatically be put in a "light ring" mode when it is dark  so that instead of an audible ring from the device, the display flashes visibly (e.g. by repeatedly turning on and off the backlight) to indicate an incoming call,” Ruh, para [0042].); and 

activating a dark mode for presenting content on the display screen based on the amount of ambient light (“There are a variety of possible uses of a light sensor. For example, the light sensor may be used with a proximity sensor to determine when a device is placed in a pocket to cause the device to be set in vibrate mode only or vibrate mode with audible ringing. In another example, in response to a light sensor determining that the ambient light is very low, and optionally in response to a user having set the device to visibly light up to show an incoming call when the ambient light  is very low, the device may automatically be put in a "light ring" mode when it is dark  so that instead of an audible ring from the device, the display flashes visibly (e.g. by repeatedly turning on and off the backlight) to indicate an incoming call,” Ruh, para [0042].). Ruh benefits Lim et al. by adjusting the display lighting to the user’s environment (Ruh, para [0042]). Therefore, it would be obvious for one skilled in the art to combine the teachings of Lim et al. with those of Ruh to assist the user’s interaction with the device. 

As to claim 20, device claim 20 and method claim 10 are related as method and device of using the same, with each claimed element’s function corresponding to the method step. Accordingly claim 20 is similarly rejected under the same rationale as applied above with respect to method claim. Also, Lim et al., para [0075], [0108] and fig. 9, teach processor, memory, CRM, and instructions.



Conclusion
The prior art made of record and not relied upon is considered pertinent to the applicant’s disclosure and is listed in form 892.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNE THOMAS-HOMESCU whose telephone number is (571)272-0899.  The examiner can normally be reached on Monday-Friday, 8am-5pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Desir can be reached on (571)272-7799.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/ANNE L THOMAS-HOMESCU/Primary Examiner, Art Unit 2659